    Case: 1:19-cv-00812 Document #: 30 Filed: 06/16/20 Page 1 of 5 PageID #:123




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MR. ERIC JARECZEK,                    )
                Plaintiff,            )
                                      ) Case No.: 19 cv 812
      vs.                             )
                                      )
MR. TERRY DONATI,MR. TRACY BURNIDGE,)
MRS. AMY DONATI, MRS. MARJORIE        )
CAPONE, and A.B., a minor individual, )
                   Defendants.        )
               PLAINTIFF’S FIRST AMENDED STATUS REPORT

I. The Nature of the Case

        The Plaintiff sent a draft proposed Joint Status Report to Defense counsel on May 31,
2020 and requested comments on same several times in the ensuing weeks. Defense counsel sent
a redline on the afternoon June 15, 2020, one day before the deadline set by this Court and
Plaintiff’s counsel could not agree to some of the suggested changes made by the Defense
counsel. Plaintiff’s counsel sent comments to Defense counsel and the two spoke by phone on
the afternoon of the 16th in an attempt to resolve the differences. Defense counsel sent a version
to Plaintiff’s counsel at approximately 1:00 p.m. and Plaintiff’s counsel made some
modifications which he sent back to Defense counsel at 1:30 p.m. Plaintiff’s counsel followed
up with two emails and waited until the evening when electing to advise Defense counsel that he
was filing his own Status Report. In filing this Report, Plaintiff’s counsel has incorporated
the vast majority of the suggestions made by Defense counsel.

        The case is a RICO action brought by the Plaintiff against the Defendants alleging a
scheme by the Defendants to hide away and conceal funds belonging to two of the Defendants,
Terry Donati and Tracy Burnidge, for the purposes of evading the Plaintiff as a judgment
creditor of those two Defendants. The additional Defendants are alleged to be accomplices in the
scheme. Defendants vehemently deny the allegations raised against them.

       A. Identify the attorneys of record for each party, including the lead trial attorney.

        Chris Cosentino is the attorney of record for the Plaintiff and is the lead trial attorney for
the Plaintiff.

       Charles McElvenny is the attorney of record for the Defendants.

       Lou Karnezis will also be representing the Defendants with Mr. McElvenny.

       B. State the basis for federal jurisdiction.

1|Page
    Case: 1:19-cv-00812 Document #: 30 Filed: 06/16/20 Page 2 of 5 PageID #:124




        While the Complaint contains ancillary claims, it is at its heart one sounding in an alleged
violation of RICO.

       C. Describe the nature of the claims asserted in the complaint and any counterclaims.

       The Plaintiff is a former employee of Terry Donati and Tracy Burnidge and he obtained a
judgment against those men in the Kane County Circuit Court for their failure to pay earned
wages and compensation. With accrued interest at 9% per annum, that judgment has increased
to more than $100,000.00 and the Plaintiff made efforts to collect on it since the judgment was
entered unsuccessfully.

        During the course of the most recent “post-judgment” proceedings instituted by the
Plaintiff in Kane County Circuit Court, he came to believe that the Defendants, Terry Donati and
Tracy Burnidge, were engaged in continuing business operations which would have given them
the wherewithal to satisfy his judgment.

        However, the Plaintiff then came to believe that the remaining defendants (all associates
and/or family members of the “judgment debtor” Defendants) were assisting them in hiding
assets and income that would otherwise be available to satisfy the judgment debt.

        Defendants again vehemently deny these allegations. Defendants maintain that Plaintiff
has already deposed all of the Defendants, save for the Minor, and presented similar arguments
in the Kane County Circuit Court “post-judgment” proceeding. Defendants further believe that
the Plaintiff has issued numerous Citations to all Defendants, and has been unable to identify any
specific allegations to substantiate his claims in spite of having already conducted the relevant
discovery. Finally, the Defendant would argue that the Plaintiff has no damages other than the
Judgment secured in the Kane County Circuit Court.

        D. A statement of the major legal and factual issues in the case to be submitted by each
side in 200 words or less per side. A party need not agree to the opposing party’s statement.

         The Plaintiff believes that the major legal and factual issues in the case revolve around
whether or not he can show that the actions of the Defendants acting in concert with one another
rise to the level of an “enterprise” between the Defendants which constitutes a RICO violation.

        Defendants filed a 12(b)(6) motion to dismiss the Defendant’s claim based on res judicata
on March 29, 2019. The Court entered an Order denying that Motion on February 21, 2020. In
the Court’s Order of March 10, 2020, the Defendants were commanded to file an Answer to the
Complaint at Law on or before March 31, 2020 with the Mandatory Initial Disclosures made by
the parties to follow. In the ensuing days and weeks that followed the Court by General Order
extended the deadlines set by this Court due to the COVID-19 pandemic. The new deadline in
which the Defendants are required to file an Answer to the Complaint is June 16, 2020 and they
intend to deny all material facts and elements of Plaintiff’s allegations and move to dismiss.

2|Page
    Case: 1:19-cv-00812 Document #: 30 Filed: 06/16/20 Page 3 of 5 PageID #:125




        The Plaintiff has objected to any attempt by the Defendants to dismiss the case insofar as
they have already had their collective bite at the apple and filed a 12(b)(6) Motion to Dismiss
(based on res judicata) which this Court denied before ordering the Defendants to file an Answer
to the Complaint. The Plaintiff believes that any such motion filed by the Defendants will be a
rehashing of the arguments already made before and decided by this Court.

         It is Defendants’ position that Plaintiff has filed a multi-count complaint sounding in
multiple variations of conspiracy and racketeering against defendants and others that allegedly
arises out of a scheme to defraud plaintiff from receiving payments from a previously entered
judgment. However, as plaintiff’s complaint makes clear, the issues presented have already been
litigated by and between these parties and a final judgment has been entered in the Circuit Court
of Kane County. If plaintiff had issues with the manner in which the judgment was being
satisfied, whether it was the amount, the timing or some other issue, he had the opportunity to
litigate those issues before the court in Kane County. In fact, plaintiff took advantage of that
opportunity on at least two occasions. A final judgment terminating proceedings controls and
plaintiff should not be permitted to take yet another bite at the apple before this Court.

      Defendants further vehemently deny all allegations raised in the plaintiff’s complaint.
Defendants further deny that plaintiff has suffered any additional damages whatsoever.

       E.      Describe the relief sought by the Plaintiff(s).

        The Plaintiff is seeking treble damages of the judgment amount rendered in the Kane
County Circuit Court plus all allowable interest as of the date of judgment in this Court. In
addition, the Plaintiff is seeking attorney fees and court costs associated with bringing this matter
before the Court.

II. Pending Motions and Case Plan

       A. Identify the day/date of the Next Status Hearing

       The Court has not set a new status date.

       B. Identify all pending motions and the dates Answers were filed.

        Defendants have filed a Motion for Extension of Time to Answer or Otherwise Plead.
The Plaintiff has filed an Objection to that Motion and asked that the Court order an Answer to
be filed instanter, as June 16, 2020 is the deadline set by this Court.

       C. Provide a description of the parties’ discussions of the mandatory initial discovery
responses required by the Mandatory Initial Discovery Pilot Project.

        The parties have had no discussion regarding the MIDPP because the initial discovery
disclosures are not yet due. The deadline for the Plaintiff to provide his initial disclosures, as
indicated above, has been extended due the extension of the deadline by the Court’s General
3|Page
    Case: 1:19-cv-00812 Document #: 30 Filed: 06/16/20 Page 4 of 5 PageID #:126




Order to file an Answer to the Complaint. Assuming the Defendants file an Answer on June 16,
2020, the Plaintiff’s and Defendants’ initial responses will be due on July 16, 2020.

       D. Submit a proposed discovery plan, including the following information:

               1. The general type of discovery needed;

        Beyond written discovery which is expected to be “document heavy” the parties believe
that party depositions will be required. The Plaintiff also anticipates needing to call several of
the business associates with whom the Defendants conducted business and representatives from
the various financial institutions at which they banked. Defendant intends to call Plaintiff and all
relevant witnesses identified in discovery or otherwise.

               2. A date to issue written discovery;

       The parties believe that written discovery should be issued within 30 days of the initial
disclosures-on or before August 15, 2020 (which falls on a Saturday). However, in light of the
pending Motion to Extend and the stated intention of the Defendants to file another Motion to
Dismiss the Complaint, this date would be called into question.

               3. A date for the deadline for the amendment of pleadings (90 days after

Rule 26(a) disclosures are exchanged).

        The parties believe that a reasonable deadline would be October 14, 2020, which is ninety
days from the date on which the initial disclosures are due. However, in light of the pending
Motion to Extend and the stated intention of the Defendants to file another Motion to Dismiss the
Complaint, this date would be called into question.

               4. A fact discovery completion date;

         The parties believe that fact discovery can be completed by January 12, 2021. However,
in light of the pending Motion to Extend and the stated intention of the Defendants to file another
Motion to Dismiss the Complaint, this date would be called into question.

               5. An expert discovery completion date, including dates for the delivery of

expert reports; and

         The parties believe that expert discovery can be completed by April 11, 2021. However,
in light of the pending Motion to Extend and the stated intention of the Defendants to file another
Motion to Dismiss the Complaint, this date would be called into question.

               6. A date for the filing of dispositive motions.



4|Page
    Case: 1:19-cv-00812 Document #: 30 Filed: 06/16/20 Page 5 of 5 PageID #:127




        The parties believe that dispositive motions can be filed by June 11, 2021. However, in
light of the pending Motion to Extend and the stated intention of the Defendants to file another
Motion to Dismiss the Complaint, this date would be called into question.

       E. With respect to trial, indicate the following:

               1. Whether a jury trial is requested and by whom; and

       The Plaintiff has demanded a jury trial.

               2. The probable length of trial

      This may be premature but the parties believe that this case would take approximately
one week to complete.

III. Consent to Proceed Before a Magistrate Judge

Indicate whether the parties consent unanimously to proceed before a Magistrate Judge.

       Plaintiff is not averse. Defendants do not agree to proceed before a magistrate.

IV. Status of Settlement Discussions

       A. Indicate whether any settlement discussions have occurred;

        No formal settlement discussions have transpired.

       B. Describe the status of any settlement discussions; and

       None.

       C. Whether the parties request a settlement conference.

        Plaintiff is not averse. Defendants are not averse to settlement negotiations, however, are
of the position that it is premature to assess the parties’ positions without having yet completed
any discovery.

       In light of the pending Motion to Extend and the stated intention of the Defendants to file
another Motion to Dismiss the Complaint, these matters may need to be argued before this Court.

                                                                    /s/Chris Cosentino
                                                                    Plaintiff’s Attorney
PREPARED BY:
Chris Cosentino
ARDC# 6272089
801 E. Main Street
St. Charles, IL 60174
630-377-9730

5|Page
